Case: 15-12704       Date Filed: 05/25/2016       Page: 1 of 2


                                                                   [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-12704
                               ________________________

                         D.C. Docket No. 2:14-cv-02468-WMA

KAREN SAVAGE,

                                                                   Plaintiff-Appellant,

                                            versus

SECURE FIRST CREDIT UNION,

                                                                   Defendant-Appellee.



                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                       (May 25, 2016)

Before HULL and BLACK, Circuit Judges, and MORENO, * District Judge.

PER CURIAM:


       *
          Honorable Federico A. Moreno, United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 15-12704      Date Filed: 05/25/2016    Page: 2 of 2


      In this case, the district court erred in determining that the plaintiff could not

plead causes of action in the alternative. “Rule 8(d) of the Federal Rules of Civil

Procedure expressly permits the pleading of alternative and inconsistent claims.”

United Techs. Corp. v. Mazer, 556 F.3d 1260, 1273 (11th Cir. 2009); see also 5

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1283

(3d ed. 2004) (“In contrast to common law and code practice, the federal rules

recognize that inconsistency in the pleadings does not necessarily mean dishonesty,

and that frequently a party, after a reasonable inquiry and for proper purposes,

must assert contradictory statements when he or she legitimately is in doubt about

the factual background of the case or the legal bases that underlie affirmative

recovery or defense.”). Thus, “[i]t is a well-settled rule of federal procedure that

plaintiffs may assert alternative and contradictory theories of liability.” Adinolfe v.

United Techs. Corp., 768 F.3d 1161, 1175 (11th Cir. 2014).

      REVERSED and REMANDED.




                                           2